Case 1:19-cr-10081-IT Document 247-1 Filed 10/01/19 Page 1 of 7

U.S, Department of Justice

Andrew E, Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3 100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

October 1, 2019

Melissa Weinberger, Esq.
Touchton & Weinberger LLP
800 Wilshire Blvd., Suite 1050
Los Angeles, CA 90017

Re: United States v. Igor Dvorskiy
Dear Ms. Weinberger:

The United States Attorney for the District of Massachusetts (‘the U.S. Attorney”) and your
client, Igor Dvorskiy (“Defendant”), agree as follows:

I. Change of Plea

No later than November 20, 2019, Defendant will plead guilty to Count One of the
Indictment, charging him with conspiracy to commit racketeering, in violation of Title 18, United
States Code, Section 1962(d). Defendant admits that he committed the crime specified in that
count and is in fact guilty of that crime. Defendant also agrees to waive venue, to waive any
applicable statute of limitations, and to waive any legal or procedural defects in the Indictment.
Defendant docs not dispute the accuracy of the Indictment.

The U.S. Attorney agrees that, based upon the information known to the U.S. Attorney’s
Office at this time, no further criminal charges will be brought against Defendant in connection
with the conduct set forth in the Indictment.

2. Penalties

Defendant faces the following maximum penalties: incarceration for 20 years; supervised
release for three years; a fine of $250,000, or twice the gross gain or loss, whichever is greater; a
mandatory spccial assessment of $100; restitution; and forfeiture to the extent charged in the
Indictment.

 
Case 1:19-cr-10081-IT Document 247-1 Filed 10/01/19 Page 2 of 7

3. Sentencing Guidelines

The parties agree, based on the following calculations, that Defendant’s total “offense
level” under the Guidelines is 17:

Underlying Racketeering Activity: Mail/Wire Fraud and Honest Services Mail/Wire Fraud

a) Defendant’s base offense level is 8, because the underlying racketeering
activity involved mail fraud and honest services mail fraud (USSG §§
2E1.1(a)(2) & 2B4.1(a));

b) Defendant’s offense level is increased by 10, because the value of the bribes,
and the gain to the Defendant, was more than $150,000, but not more than
$250,000 (USSG §§ 2B4.1(b)(1)(B) & 2B1.1(b)(1)(F));

c) Defendant’s offense level ts increased by 2, because Defendant abused a
position of trust in a manner that significantly facilitated the commission or
concealment of the offense (USSG § 3B1.3); and

d) Defendant’s offense level is decreased by 3, because Defendant has accepted
responsibility for his crime (USSG § 3E1.1).

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant does not clearly accept
responsibility for the crime he is pleading guilty to committing; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category are reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

 
Case 1:19-cr-10081-IT Document 247-1 Filed 10/01/19 Page 3 of 7

4, Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence to the Court:

a) incarceration at the low end of the Guidelines as calculated by the parties in
Paragraph 3;

b) a fine or other financial penalty within the Sentencing Guidelines range;
c) 12 months of supervised release;

d) amandatory special assessment of $100, which Defendant must pay to the Clerk
of the Court by the date of sentencing;

e) restitution in an amount to be determined by the Court at sentencing; and
f) forfeiture as set forth in Paragraph 6.
5, Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) Defendant will not challenge any prison sentence of 30 months or less or any
court orders relating to forfeiture, restitution, fines or supervised release. This
provision is binding even if the Court’s Guidelines analysis is different than the
one in this Agreement.

b) The U.S. Attorney agrees thal, regardless of how the Court calculates
Defendant’s sentence, the U.S. Attorney will not appeal any sentence of
imprisonment of 24 months or more.

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a wrillen judgment, Defendant will lose the right to

appeal or otherwise challenge his conviction and sentence, regardless of whether he later changes
Case 1:19-cr-10081-IT Document 247-1 Filed 10/01/19 Page 4 of 7

his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or thal the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

6. Forfeiture

Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

The assets to be forfeited specifically include, without limitation, the following:

a. $149,540 in United States currency, to be centered in the form of an Order of
Forfeiture (Money Judgment).

Defendant admits that $149,540 is subject to forfeiture on the grounds that it is equal to the
amount of proceeds the defendant derived from the offense.

Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant is pleading guilty and that, due at cast
in part to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.
Case 1:19-cr-10081-IT Document 247-1 Filed 10/01/19 Page 5 of 7

If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
States Attorney’s Office.

Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

7. Civil Liability

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charge
specified in Paragraph | of this Agreement.

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
ihe right to use against Defendant any of Defendant’s statements, and any information or matcrials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.
Case 1:19-cr-10081-IT Document 247-1 Filed 10/01/19 Page 6 of 7

9. Whois Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

10. Modifications to Plea Agreement

‘lhis Agreement can be modified or supplemented only in a written memorandum signed

by both parties, or through proceedings in open court.
* * *

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Eric S. Rosen.

Sincerely,

ANDREW E. LELLING
United States Attorney

S'PEPHEN E. FRANK

Chief, Securities and Financial Fraud Unit

JORDI DE LLANO

Deputy Chief, Securities and Financial Fraud Unit

Sb

 

ERIC S. ROSEN

JUSTIN D. O’ CONNELL
LESLIE A. WRIGHT
KRISTEN A. KEARNEY
Assistant U.S. Attorneys
Case 1:19-cr-10081-IT Document 247-1 Filed 10/01/19 Page 7 of 7

ACKNOWLEDGMENT OF PLEA AGREEMENT

I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. [ have received no prior offers to resolve this case.

I understand the crime I] am pleading guilty to, and the maximum penalties for that crime.
I have discussed the Sentencing Guidelines with my lawyer and I understand the sentencing ranges
that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charge against me, possible
defenses ] might have, the terms of this Agreement and whether I should go to trial.

[ am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offense. I believe this Agreement is in my best interest.

 

 

Igor Dvorskiy
Defendant
Date: a Ofb/ 2 SF

I certify that Igor Dvorskiy has read this Agreement and that we have discussed what it
means. I believe Igor Dvorskiy understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers
regarding a change of plea in this case.

{hye salty

Melissa Weinberger, Esq.
Attorney for Defendant

Date: jot [19
